Citation Nr: 1643489	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  14-28 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for frostbite of the ears and fingers.

2.  Entitlement to service connection for cancer of the left chest wall, to include as due to asbestos exposure.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include claustrophobia.

4.  Entitlement to an initial disability rating in excess of 20 percent prior to August 15, 2013, and in excess of 80 percent as of August 15, 2013, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1955 to June 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision on behalf of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in April 2016.  

The Board notes that the Veteran's January 2016 correspondence may be construed as a claim for entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU).  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board finds that the TDIU issue in this case is more appropriately addressed as part of the increased rating issue on appeal.  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran contends that he has residuals of frostbite, including to the ears and fingers, cancer of the left chest wall, and claustrophobia as a result of his duties during basic tank training at Fort Knox, Kentucky, in the winter of 1955 to 1956.  In March 2012, he provided internet-source information addressing possible asbestos exposure for certain servicemen during the Korean War era.  In a February 2014 statement he reported he had been exposed to asbestos while serving in tanks over a three month period and that he had no other asbestos exposure.  He has asserted that he was treated by non-VA medical care providers for mesothelemia with surgical removal and radiation therapy 11 years after service.  The records associated with that treatment are unavailable.  Although the Veteran has not identified any specific symptoms of chronic disabilities as a result of cold injuries or claustrophobia associated with tank service nor specific treatment for any such disorder, in his March 2015 correspondence he indicated he had received VA and non-VA treatment pertinent to these claims.  In light of the evidence demonstrating the Veteran's service treatment records are presumed to have been destroyed by fire at a VA facility, the Board finds that further development is required to obtain any existing treatment records that may assist him in substantiating his claims.

VA treatment records added to the record after the April 2016 remand include diagnoses of mesothelemia and mesothelioma without opinion as to etiology and complaints of claustrophobia.  The service connection claims on appeal have not been addressed by VA examination.  The Board finds that evidence has been submitted indicating possible asbestos exposure in service and present residuals of post-service treatment for mesothelemia.  An examination for an opinion as to etiology as to this matter is required.  VA examinations should also be provided upon receipt of evidence demonstrating residuals of cold injury or symptoms of an acquired psychiatric disorder.

As to his increased rating claim for bilateral hearing loss, the Board notes that the Veteran has asserted that he was totally disabled because of his hearing loss and that he had experienced difficulty in his occupation as a realtor.  The available record is unclear as to his employment status over the course of the appeal.  VA examination reports noted the Veteran's hearing loss impacted the ordinary conditions of daily life, including the ability to work; however, the January 2014 audiologist found the test results were not reliable due to exaggeration.  In light of his reports that he has received VA and non-VA treatment pertinent to his claim and that his treatment providers considered him to be totally disabled due to hearing loss, further development is required.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2015).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, the Board finds the Veteran should be afforded additional VA examinations.  Prior to the examinations, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide specific information as to any manifestations of disability pertinent to the issues on appeal, including as to his claims for residuals of cold injury and an acquired psychiatric disorder.  He should also be requested to complete a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability.  Appropriate VA assistance must be provided upon receipt of additional information.

2.  Obtain all pertinent VA and non-VA treatment records.  The Veteran should be requested to provide any information or authorization necessary for VA assistance in obtaining private treatment records.  

3.  Schedule the Veteran for an appropriate VA examination(s) to determine the nature and etiology of any cold injury residuals of psychiatric disorder.   The file must be reviewed by the examiner in conjunction with the examination.  Please provide opinions on the following:

a. Identify/diagnose any disability that presently exists or has existed during the pendency of the appeal that is associated with cold injuries.  
b.  Identify/diagnose any acquired psychiatric disorder that presently exists or has existed during the pendency of the appeal.
c. For each identified disability, state whether it is as likely as not that the disorder had its onset in service or is otherwise etiologically related to the Veteran's active service, to include cold weather exposure and tank training.

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

4.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has currently or at any time during the appeal residuals of a cancer of the left chest wall due to his active service, to include asbestos exposure.  The file must be reviewed by the examiner in conjunction with the examination.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

5.  Schedule the Veteran for a VA audiology examination for an opinion as to the severity of his service-connected bilateral hearing loss disability.  All necessary examinations, tests, and studies should be conducted.  Any disabling manifestations attributable to the Veteran's service-connected hearing loss disability must be fully outlined and differentiated from symptoms caused by any nonservice-connected ear disorders.

The examiner should conduct puretone audiometry and controlled speech discrimination (Maryland CNC) tests.  He or she must comment on the functional effects of the Veteran's hearing loss disability on his occupational status and his everyday life.  In so doing, the examiner should acknowledge the Veteran's assertions that he has experienced difficulty hearing and understanding conversation.  The validity of the prior VA and non-VA (private) test findings must be discussed.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

6.  Thereafter, the AOJ should address the issues on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



